SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Table of Contents Company Information Capital Breakdown 1 Parent Company Financial Statements Balance Sheet – Assets 2 Balance Sheet – Liabilities 3 Statement of Income 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Statement of Changes in Shareholders’ Equity 1/1/2016 to 03/31/2016 8 1/1/2015 to 03/31/2015 9 Statement of Value Added 10 Consolidated Financial Statements Balance Sheet - Assets 11 Balance Sheet - Liabilities 12 Statement of Income 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders’ Equity 1/1/2016 to 03/31/2016 17 1/1/2015 to 03/31/2015 18 Statement of Value Added 19 Comments on the Company’s Consolidated Performance 20 Notes to the quarterly financial information 33 Reports and Statements Unqualified Independent Auditors’ Review Report 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 03/31/2016 Paid-in Capital Common 1,387,524,047 Preferred 0 Total 1,387,524,047 Treasury Shares Common 30,391,000 Preferred 0 Total 30,391,000 Page 1 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 03/31/2016 YDT Previous Year 12/31/2015 1 Total assets 43,534,593 45,605,526 1.01 Current assets 7,950,527 8,842,440 1.01.01 Cash and cash equivalents 1,155,182 1,885,199 1.01.02 Financial investments 764,132 763,599 1.01.02.02 Financial investments measured at amortized cost 764,132 763,599 1.01.03 Trade receivables 2,422,426 2,467,523 1.01.04 Inventories 2,834,277 2,850,744 1.01.08 Other current assets 774,510 875,375 1.02 Non-current assets 35,584,066 36,763,086 1.02.01 Long-term receivables 4,484,392 4,510,431 1.02.01.06 Deferred taxes 3,199,630 3,228,961 1.02.01.09 Other non-current assets 1,284,762 1,281,470 1.02.02 Investments 22,042,470 23,323,565 1.02.03 Property, plant and equipment 8,995,809 8,866,348 1.02.04 Intangible assets 61,395 62,742 Page 2 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter 03/31/2016 YDT Previous Year 12/31/2015 2 Total liabilities 43,534,593 45,605,526 2.01 Current liabilities 4,016,450 4,272,372 2.01.01 Payroll and related taxes 128,882 141,496 2.01.02 Trade payables 738,848 742,364 2.01.03 Taxes payable 66,023 5,814 2.01.04 Borrowings and financing 2,536,813 2,879,073 2.01.05 Other payables 456,961 411,699 2.01.06 Provisions 88,923 91,926 2.01.06.01 Provision for tax, social security, labor and civil risks 88,923 91,926 2.02 Non-current liabilities 32,274,950 33,668,407 2.02.01 Borrowings and financing 29,552,923 31,109,017 2.02.02 Other payables 109,836 126,450 2.02.04 Provisions 2,612,191 2,432,940 2.02.04.01 Provision for tax, social security, labor and civil risks 589,243 564,372 2.02.04.02 Other provisions 2,022,948 1,868,568 2.02.04.02.03 Provision for environmental liabilities and decommissioning of assets 261,629 259,115 2.02.04.02.04 Pension and healthcare plan 514,367 514,367 2.02.04.02.05 Provision for losses on investments 1,246,952 1,095,086 2.03 Consolidated Shareholders’ equity 7,243,193 7,664,747 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 2,464,701 2,464,701 2.03.04.01 Legal reserve 442,531 442,531 2.03.04.02 Statutory reserve 2,151,920 2,151,920 2.03.04.04 Earnings reserves to realize 109,226 109,226 2.03.04.09 Treasury shares -238,976 -238,976 2.03.05 Profit/Losses -836,690 0 2.03.08 Other comprehensive income 1,075,152 660,016 Page 3 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Parent Company Statements / Statements of Income (R$ thousand) Code Description Current Quarter 1/1/2016 to 03/31/2016 YTD Previous Year 1/1/2015 to 03/31/2015 3.01 Net revenue from sales and/or services 1,977,640 3,058,032 3.02 Cost of sales and/or services -1,638,396 -2,189,432 3.03 Gross profit 339,244 868,600 3.04 Operating expenses/income -878,674 1,014,030 3.04.01 Selling expenses -168,633 -145,918 3.04.02 General and administrative expenses -123,260 -84,564 3.04.04 Other operating income 2,840 3,722 3.04.05 Other operating expenses -102,542 -201,760 3.04.06 Equity in income of affiliates -487,079 1,442,550 3.05 Profit before finance income (costs) and taxes -539,430 1,882,630 3.06 Finance income (costs) -267,878 -2,028,355 3.06.01 Finance income 18,429 494,693 3.06.02 Finance costs -286,307 -2,523,048 3.06.02.01 Net exchange difference on financial instruments 1,043,124 -1,659,972 3.06.02.02 Finance costs -1,329,431 -863,076 3.07 Profit (loss) before taxes on income -807,308 -145,725 3.08 Income tax and social contribution -29,382 537,781 3.09 Profit (loss) from continuing operations -836,690 392,056 3.11 Profit (loss) for the year -836,690 392,056 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.61651 0.28887 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0.61651 0.28887 Page 4 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 01/01/2016 to 3/31/2016 YTD Previous Year 01/01/2015 to 3/31/2015 4.01 Profit for the year -836,690 392,056 4.02 Other comprehensive income 415,136 363,013 4.02.01 Actuarial (losses) gains on defined benefit plan from investments in subsidiaries 85 125 4.02.02 Cumulative translation adjustments for the year -183,286 176,771 4.02.03 Available-for-sale assets 32,353 597,135 4.02.04 Income tax and social contribution on available-for-sale assets 0 -203,026 4.02.05 Available-for-sale assets from investments in subsidiaries 0 68,699 4.02.06 Impairment of available-for-sale assets 0 8,417 4.02.07 Income tax and social contribution on impairment of available-for-sale assets 0 -2,862 4.02.08 (Losses) gains on cash flow hedge accounting 534,423 -427,645 4.02.09 Income tax and social contribution on cash flow hedge accounting 0 145,399 4.02.10 Realization of cash flow hedge reclassified to the income statement 12,697 0 4.02.11 (Losses) gains on net investment hedge 18,864 0 4.03 Comprehensive income for the year -421,554 755,069 Page 5 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Quarter 01/01/2016 to 3/31/2016 YTD Previous Year 01/01/2015 to 3/31/2015 6.01 Net cash generated by operating activities -470,360 1,180,407 6.01.01 Cash generated from operations -744,785 1,498,010 6.01.01.01 Profit (loss) for the year -836,690 392,056 6.01.01.02 Charges on borrowings and financing 630,953 815,393 6.01.01.03 Charges on loans and financing granted -8,470 -4,970 6.01.01.04 Depreciation, depletion and amortization 135,525 206,329 6.01.01.05 Equity in income (losses) of affiliates 487,079 -1,442,550 6.01.01.06 Deferred income tax and social contribution 29,331 -694,546 6.01.01.07 Provision for tax, social security, labor, civil and environmental risks 21,868 125,346 6.01.01.08 Inflation adjustment and exchange differences, net -1,221,066 2,084,988 6.01.01.10 Impairment of available-for-sale assets 0 8,417 6.01.01.11 Residual value of permanent assets written off 7,590 3,842 6.01.01.12 Other provisions 9,095 3,705 6.01.02 Changes in assets and liabilities 274,425 -317,603 6.01.02.01 Trade receivables - third parties -23,251 -66,978 6.01.02.02 Trade receivables - related parties 87,172 38,075 6.01.02.03 Inventories 14,092 161,598 6.01.02.04 Receivables - related parties / Dividends 8,748 -1,943 6.01.02.05 Recoverable taxes 14,263 57,644 6.01.02.06 Judicial deposits 9,326 -4,310 6.01.02.07 Dividends received - related parties 815,035 0 6.01.02.09 Trade payables -21,070 -103,692 6.01.02.10 Payroll and related taxes 1,446 23,241 6.01.02.11 Taxes in installments - REFIS 63,419 123,552 6.01.02.13 Payables to related parties 0 9,690 6.01.02.15 Interest paid -671,713 -557,310 6.01.02.16 Interest received 0 12 6.01.02.19 Other -23,042 2,818 6.02 Net cash used in investing activities -122,169 -420 6.02.01 Investments / Advances for future capital increase -7,231 -7,847 6.02.02 Purchase of property, plant and equipment -236,057 -304,379 6.02.03 Cashreduction of subsidiaries and joint ventures 0 486,758 6.02.04 Capital increase in subsidiary -2,200 0 6.02.05 Intercompany loans granted 0 -11,938 6.02.06 Intercompany loans received 0 75 6.02.07 Exclusive funds 123,852 -163,089 6.02.08 Financial Investments, net of redemption -533 0 6.03 Net cash used in financing activities -131,019 -1,151,777 6.03.01 Borrowings and financing, net of transaction cost -26,006 389,450 6.03.02 Borrowings and financing - related parties 40,239 0 6.03.03 Amortization of principal on borrowings and financing -100,410 -535,978 6.03.04 Amortization of principal on borrowings and financing - related parties 0 -349,912 6.03.05 Payments of dividends and interests on shareholder´s equity 0 -549,829 6.03.06 Treasury shares 0 -9,390 6.03.07 Forfaiting capitalization / drawee Risk 76,338 15,136 6.03.08 Forfaiting amortization / drawee Risk -121,180 -111,254 6.04 Exchange differences on translating cash and cash equivalents -6,469 49,459 6.05 Increase (de crease) in cash and cash equivalents -730,017 77,669 6.05.01 Cash and equivalents at the beginning of the year 1,885,199 3,146,393 6.05.02 Cash and equivalents at the end of the year 1,155,182 3,224,062 Page 6 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Parent Company Financial Statements / Statement of Changes in Equity - 1/1/2016 to 03/31/2016 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity 5.01 Opening balances 4,540,000 30 2,464,701 0 660,016 7,664,747 5.03 Adjusted opening balances 4,540,000 30 2,464,701 0 660,016 7,664,747 5.05 Total comprehensive income 0 0 0 -836,690 415,136 -421,554 5.05.01 Profit for the year 0 0 0 -836,690 0 -836,690 5.05.02 Other comprehensive income 0 0 0 0 415,136 415,136 5.05.02.04 Translation adjustments for the year 0 0 0 0 -183,286 -183,286 5.05.02.06 Actuarial gains on defined benefit pension plan, net of taxes 0 0 0 0 85 85 5.05.02.07 Available-for-sale assets, net of taxes 0 0 0 0 32,353 32,353 5.05.02.08 Loss on Cash Flow Hedge Accounting, net of taxes 0 0 0 0 534,423 534,423 5.05.02.09 Realization on Cash Flow Hedge Accounting, reclassified to statement of income 0 0 0 0 12,697 12,697 5.05.02.10 Loss on net investment hedge accounting 0 0 0 0 18,864 18,864 5.07 Closing balance 4,540,000 30 2,464,701 -836,690 1,075,152 7,243,193 Page 7 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2015 to 12/31/2015 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserves Retained earnings or accumulated losses Other comprehensive income Shareholders’ equity 5.01 Opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 5.03 Adjusted opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 5.04 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 5.04.04 Treasury shares acquired 0 0 -9,390 0 0 -9,390 5.04.06 Dividends 0 0 -275,000 0 0 -275,000 5.05 Total comprehensive income 0 0 0 392,056 363,013 755,069 5.05.01 Profit for the period 0 0 0 392,056 0 392,056 5.05.02 Other comprehensive income 0 0 0 0 363,013 363,013 5.05.02.04 Translation adjustments for the period 0 0 0 0 176,771 176,771 5.05.02.06 Actuarial gains on defined benefit plan, net of taxes 0 0 0 0 125 125 5.05.02.07 Available-for-sale assets, net of taxes 0 0 0 0 468,363 468,363 5.05.02.08 Loss on hedge accounting, net of taxes 0 0 0 0 -282,246 -282,246 5.07 Closing balances 4,540,000 30 846,908 392,056 388,153 6,167,147 Page 8 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description Current Quarter YTD Prior Year 1/1/2016 to 3/31/206 01/01/2015 to 3/31/2015 7.01 Revenues 2,447,647 3,723,968 7.01.01 Sales of products and services 2,458,864 3,669,030 7.01.02 Other revenues 45 61,531 7.01.04 Allowance for (reversal of) doubtful debts -11,262 -6,593 7.02 Raw materials acquired from third parties -1,703,711 -2,485,835 7.02.01 Cost of sales and services -1,446,531 -1,950,754 7.02.02 Materials, electric power, outside services and other -254,572 -525,191 7.02.03 Impairment/recovery of assets -2,608 -1,473 7.02.04 Other 0 -8,417 7.02.04.01 Impairment of available-for-sale assets 0 -8,417 7.03 Gross value added 743,936 1,238,133 7.04 Retentions -135,525 -206,329 7.04.01 Depreciation, amortization and depletion -135,525 -206,329 7.05 Wealth created 608,411 1,031,804 7.06 Value added received as transfer -651,339 2,634,817 7.06.01 Equity in income of affiliates -487,079 1,442,550 7.06.02 Finance income 18,429 494,693 7.06.03 Other -182,689 697,574 7.06.03.01 Other and exchange gains -182,689 697,574 7.07 Wealth for distribution -42,928 3,666,621 7.08 Wealth distributed -42,928 3,666,621 7.08.01 Personnel 309,192 329,522 7.08.01.01 Salaries and wages 239,994 251,291 7.08.01.02 Benefits 49,640 60,889 7.08.01.03 Severance pay fund (FGTS) 19,558 17,342 7.08.02 Taxes, fees and contributions 379,073 -277,119 7.08.02.01 Federal 358,043 -319,590 7.08.02.02 State 21,030 40,155 7.08.02.03 Municipal 0 2,316 7.08.03 Remuneration on third-party capital 105,497 3,222,162 7.08.03.01 Interest 1,329,594 862,664 7.08.03.02 Leases 2,822 2,608 7.08.03.03 Other -1,226,919 2,356,890 7.08.03.03.01 Other and exchange losses -1,226,919 2,356,890 7.08.04 Remuneration on Shareholders capital -836,690 392,056 7.08.04.03 Retained earnings (accumulated losses) -836,690 392,056 Page 9 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 03/31/2016 YTD Previous Year 12/31/2015 1 Total assets 45,935,024 48,649,974 1.01 Current assets 13,697,372 16,430,691 1.01.01 Cash and cash equivalents 5,540,940 7,861,052 1.01.02 Financial investments 764,132 763,599 1.01.02.02 Financial investments measured at amortized cost 764,132 763,599 1.01.03 Trade receivables 1,816,106 1,578,277 1.01.04 Inventories 4,494,832 4,941,314 1.01.08 Other current assets 1,081,362 1,286,449 1.02 Non-current assets 32,237,652 32,219,283 1.02.01 Long-term receivables 4,853,541 4,890,948 1.02.01.06 Deferred taxes 3,262,494 3,307,027 1.02.01.09 Other non-current assets 1,591,047 1,583,921 1.02.02 Investments 4,084,727 3,998,227 1.02.03 Property, plant and equipment 17,880,257 17,871,599 1.02.04 Intangible assets 5,419,127 5,458,509 Page 10 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Consolidated Financial Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter 03/31/2016 YTD Previous Year 12/31/2015 2 Total liabilities 45,935,024 48,649,974 2.01 Current liabilities 4,819,168 5,325,571 2.01.01 Payroll and related taxes 245,177 256,840 2.01.02 Trade payables 1,235,417 1,293,008 2.01.03 Taxes payable 708,138 700,763 2.01.04 Borrowings and financing 1,459,777 1,874,681 2.01.05 Other payables 1,046,262 1,073,017 2.01.06 Provisions 124,397 127,262 2.01.06.01 Provision for tax, social security, labor and civil risks 124,397 127,262 2.02 Non-current liabilities 32,796,957 34,588,740 2.02.01 Borrowings and financing 30,561,057 32,407,834 2.02.02 Other payables 148,318 131,284 2.02.03 Deferred taxes 508,363 494,851 2.02.04 Provisions 1,579,219 1,554,771 2.02.04.01 Provision for tax, social security, labor and civil risks 730,862 711,472 2.02.04.02 Other provisions 848,357 843,299 2.02.04.02.03 Provision for environmental liabilities and asset retirement obligations 333,989 328,931 2.02.04.02.04 Pension and healthcare plan 514,368 514,368 2.03 Consolidated Shareholders’ equity 8,318,899 8,735,663 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 2,464,701 2,464,701 2.03.04.01 Legal reserve 442,531 442,531 2.03.04.02 Statutory reserve 2,151,920 2,151,920 2.03.04.04 Earnings reserves to realize 109,226 109,226 2.03.04.09 Treasury shares -238,976 -238,976 2.03.05 Profit/Losses -836,690 0 2.03.08 Other comprehensive income 1,075,152 660,016 2.03.09 Non-controlling interests 1,075,706 1,070,916 Page 11 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description Current Quarter 01/01/2016 to 03/31/2016 YTD PreviousYear 01/01/2015 to 03/31/2015 3.01 Net revenue from sales and/or services 3,843,803 4,010,252 3.02 Cost of sales and/or services -2,917,758 -3,025,533 3.03 Gross profit 926,045 984,719 3.04 Operating expenses/income -692,113 -225,734 3.04.01 Selling expenses -450,421 -300,830 3.04.02 General and administrative expenses -160,111 -109,845 3.04.04 Other operating income 22,272 5,962 3.04.05 Other operating expenses -148,832 -219,499 3.04.06 Equity in income of affiliates 44,979 398,478 3.05 Profit before finance income (costs) and taxes 233,932 758,985 3.06 Finance income (costs) -943,014 -869,700 3.06.01 Finance income 243,154 56,136 3.06.02 Finance costs -1,186,168 -925,836 3.06.02.01 Net exchange difference on financial instruments -318,240 -65,243 3.06.02.02 Finance costs -867,928 -860,593 3.07 Profit (loss) before taxes on income -709,082 -110,715 3.08 Income tax and social contribution -122,210 502,517 3.09 Profit (loss) from continuing operations -831,292 391,802 3.11 Consolidated profit (loss) for the year -831,292 391,802 3.11.01 Attributed to controlling Shareholders -836,690 392,056 3.11.02 Attributed to non-controlling Shareholders 5,398 -254 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0,61651 0.28887 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0,61651 0.28887 Page 12 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 01/01/2016 to 03/31/2016 YTD PreviousYear 01/01/2015 to 03/31/2015 4.01 Consolidated profit for the year -831,292 391,802 4.02 Other comprehensive income 415,136 363,013 4.02.01 Actuarial gains on defined benefit plan from investments in subsidiaries 85 0 4.02.02 Actuarial gains (losses) on defined benefit pension plan 0 202 4.02.03 Income tax and social contribution on actuarial (losses) gains on defined benefit pension plan 0 -77 4.02.04 Cumulative translation adjustments for the year -183,286 176,771 4.02.05 Available-for-sale assets 32,353 648,403 4.02.06 Income tax and social contribution on available-for-sale assets 0 -185,595 4.02.07 Impairment of available-for-sale assets 0 8,417 4.02.08 Income tax and social contribution on impairment of available-for-sale assets 0 -2,862 4.02.09 Gain (loss) on cash flow hedge accounting 534,423 -427,645 4.02.10 Income tax and social contribution on cash flow hedge accounting 0 145,399 4.02.11 Realization of cash flow hedge accounting reclassified to income statement 12,697 0 4.02.12 Gain (lo ss) on net investment hedge 18,864 0 4.03 Consolidated comprehensive income for the year -416,156 754,815 4.03.01 Attributed to controlling Shareholders -421,554 755,069 4.03.02 Attributed to non-controlling Shareholders 5,398 -254 Page 13 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Quarter 01/01/2016 to 3/31/2016 YTD Previous Year 01/01/2015 to 3/31/2015 6.01 Net cash generated by operating activities -939,450 1,738,124 6.01.01 Cash generated from operations -235,161 2,268,532 6.01.01.01 Profit (loss) for the year attributable to controlling Shareholders -836,690 392,056 6.01.01.02 Profit (loss) for the year attributable to non-controlling Shareholders 5,398 -254 6.01.01.03 Charges on borrowings and financing 747,647 803,433 6.01.01.04 Charges on loans and financing granted -12,913 -5,025 6.01.01.05 Depreciation, depletion and amortization 321,944 273,502 6.01.01.06 Equity in income (losses) of affiliates -44,979 -398,478 6.01.01.07 Deferred taxes 69,681 -716,476 6.01.01.08 Provision for tax, social security, labor, civil and environmental risks 16,525 124,830 6.01.01.09 Inflation adjustments and exchange differences, net -379,360 1,767,227 6.01.01.10 Gain on derivatives 362 1,125 6.01.01.11 Impairment of available-for-sale assets 0 8,417 6.01.01.12 Residual value of permanent assets written off 12,966 3,985 6.01.01.13 Gain on repurchase of debt securities -146,214 0 6.01.01.14 Other provisions 10,472 14,190 6.01.02 Changes in assets and liabilities -704,289 -530,408 6.01.02.01 Trade receivables - third parties -219,640 -190,889 6.01.02.02 Trade receivables - related parties -8,407 -9,701 6.01.02.03 Inventories 443,691 190,195 6.01.02.05 Recoverable taxes 62,152 33,391 6.01.02.06 Judicial deposits 4,098 -5,535 6.01.02.08 Trade payables -59,340 -20,832 6.01.02.09 Payroll and related taxes 14,283 33,168 6.01.02.10 Taxes in installments - REFIS 39,744 173,390 6.01.02.11 Payables to related parties 508 1,709 6.01.02.13 Interest paid -932,279 -726,040 6.01.02.14 Interest received 0 12 6.01.02.16 Other -49,099 -9,276 6.02 Net cash used in investing activities -887,053 413,490 6.02.02 Purchase of property, plant and equipment -329,832 -338,026 6.02.03 Capital reduction on joint venture 0 466,758 6.02.04 Receipt/payment in derivative transactions -556,682 304,401 6.02.06 Purchase of intangible assets -6 -105 6.02.07 Intercompany loans granted 0 -11,938 6.02.08 Intercompany loans received 0 75 6.02.09 Short-term investment, net of redeemed amount -533 -7,675 6.03 Net cash used in financing activities -438,466 -1,948,973 Page 14 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 6.03.01 Capitalization net of transactions cost -26,770 391,156 6.03.02 Amortization of principal on borrowings and financing - related parties -215,756 -1,597,317 6.03.04 Payments of dividends and interests on shareholder´s equity 0 -549,829 6.03.05 Treasury shares 0 -9,390 6.03.06 Buyback of debt securities -151,098 -87,475 6.03.07 Forfaiting capitalization / drawee Risk 76,338 15,136 6.03.08 Forfaiting amortization / drawee Risk -121,180 -111,254 6.04 Exchange differences on translating cash and cash equivalents -55,143 182,123 6.05 Decrease in cash and cash equivalents -2,320,112 384,764 6.05.01 Cash and equivalents at the beginning of the year 7,861,052 8,686,021 6.05.02 Cash and equivalents at the end of the year 5,540,940 9,070,785 Page 15 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2016 to 03/31/2016 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 2,464,701 0 660,016 7,664,747 1,070,916 8,735,663 5.03 Adjusted opening balances 4,540,000 30 2,464,701 0 660,016 7,664,747 1,070,916 8,735,663 5.05 Total comprehensive income 0 0 0 -836,690 415,136 -421,554 5,398 -416,156 5.05.01 Profit for the year 0 0 0 -836,690 0 -836,690 5,398 -831,292 5.05.02 Other comprehensive income 0 0 0 0 415,136 415,136 0 415,136 5.05.02.04 Translation adjustments for the year 0 0 0 0 -183,286 -183,286 0 -183,286 5.05.02.06 Actuarial gains on defined benefit pension plan, net of taxes 0 0 0 0 85 85 0 85 5.05.02.07 Available-for-sale assets, net of taxes 0 0 0 0 32,353 32,353 0 32,353 5.05.02.08 Gain (loss) on Cash Flow Hedge Accounting 0 0 0 0 534,423 534,423 0 534,423 5.05.02.09 Realization of cash flow hedge reclassified to statement of income 0 0 0 0 12,697 12,697 0 12,697 5.05.02.10 Loss on net investment hedge accounting 0 0 0 0 18,864 18,864 0 18,864 5.06 Internal changes in shareholders’ equity 0 0 0 0 0 0 -608 -608 5.06.04 Non-controlling interests in subsidiaries 0 0 0 0 0 0 -608 -608 5.07 Closing balance 4,540,000 30 2,464,701 -836,690 1,075,152 7,243,193 1,075,706 8,318,899 Page 16 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2015 to 03/31/2015 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 38,507 5,734,975 5.03 Adjusted opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 38,507 5,734,975 5.04 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 0 -284,390 5.04.04 Treasury shares acquired 0 0 -9,390 0 0 -9,390 0 -9,390 5.04.06 Dividend 0 0 -275,000 0 0 -275,000 0 -275,000 5.05 Total comprehensive income 0 0 0 392,056 363,013 755,069 -254 754,815 5.05.01 Profit for the period 0 0 0 392,056 0 392,056 -254 391,802 5.05.02 Other comprehensive income 0 0 0 0 363,013 363,013 0 363,013 5.05.02.04 Translation adjustments for the period 0 0 0 0 176,771 176,771 0 176,771 5.05.02.06 (Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 125 125 0 125 5.05.02.07 Available-for-sale assets, net of taxes 0 0 0 0 468,363 468,363 0 468,363 5.05.02.08 (Loss) gain on hedge accounting, net of taxes 0 0 0 0 -282,246 -282,246 0 -282,246 5.07 Closing balances 4,540,000 30 846,908 392,056 388,153 6,167,147 38,253 6,205,400 Page 17 of 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2016 – CIA SIDERURGICA NACIONAL Version : 1 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description Current Quarter 01/01/2016 to 3/31/2016 YTD Previous Year 01/01/2015 to 3/31/2015 7.01 Revenues 4,382,180 4,752,234 7.01.01 Sales of products and services 4,395,407 4,698,184 7.01.02 Other revenues 260 61,898 7.01.04 Allowance for (reversal of) doubtful debts -13,487 -7,848 7.02 Raw materials acquired from third parties -2,866,929 -3,325,485 7.02.01 Cost of sales and services -2,176,870 -2,632,493 7.02.02 Materials, electric power, outside services and other -695,249 -683,759 7.02.03 Impairment/recovery of assets 5,190 -816 7.02.04 Other 0 -8,417 7.02.04.01 Impairment of available-for-sale assets 0 -8,417 7.03 Gross value added 1,515,251 1,426,749 7.04 Retentions -321,944 -273,502 7.04.01 Depreciation, amortization and depletion -321,944 -273,502 7.05 Wealth created 1,193,307 1,153,247 7.06 Value added received as transfer -417,837 2,234,942 7.06.01 Equity in income of affiliates 44,979 398,478 7.06.02 Finance income 243,154 56,136 7.06.03 Other -705,970 1,780,328 7.06.03.01 Other and exchange gains -705,970 1,780,328 7.07 Wealth for distribution 775,470 3,388,189 7.08 Wealth distributed 775,470 3,388,189 7.08.01 Personnel 550,726 463,793 7.08.01.01 Salaries and wages 442,503 367,509 7.08.01.02 Benefits 78,933 76,047 7.08.01.03 Severance pay fund (FGTS) 29,290 20,237 7.08.02 Taxes, fees and contributions 571,774 -176,470 7.08.02.01 Federal 516,872 -257,857 7.08.02.02 State 49,502 75,959 7.08.02.03 Municipal 5,400 5,428 7.08.03 Remuneration on third-party capital 484,262 2,709,064 7.08.03.01 Interest 868,089 860,186 7.08.03.02 Leases 5,011 3,962 7.08.03.03 Other -388,838 1,844,916 7.08.03.03.01 Exchange losses -388,838 1,844,916 7.08.04 Remuneration on Shareholders' capital -831,292 391,802 7.08.04.03 Retained earnings (accumulated losses) -836,690 392,056 7.08.04.04 Non-controlling interests in retained earnings 5,398 -254 Page 18 of 77 1Q16 Earnings Release Companhia Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces today its consolidated results for the first quarter of 2016 (1Q16), which are presented in Brazilian Reais and in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and with Brazilian accounting practices, which are fully convergent with international accounting norms, issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. All comments presented herein refer to the Company’s 1Q16 consolidated results and comparisons refer to the fourth quarter of 2015 (4Q15) and the first quarter of 2015 (1Q15), unless otherwise stated. The Real/U.S. Dollar exchange rate was R$3.5583 on March 31, 2016 and R$3.9048 on December 31, 2015 Highlights 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 x 1Q15 Steel Sales (thousand t) 1, 10% (11%) - Domestic Market 63% 57% 52% (5%) (11%) - Overseas Subsidiaries 34% 37% 42% 5% 8% - Exports 6% 6% 6% 0% 0% Iron Ore Sales (thousand t) 1 25% 52% - Domestic Market 1% 7% 13% 6% 12% - Exports 99% 93% 87% (6%) (12%) Consolidated Results (R$ Million) Net Revenue 4,010 3,678 3,844 5% (4%) Gross Profit 985 767 926 21% (6%) Adjusted EBITDA 2 911 686 733 7% (20%) Adjusted Net Debt 3 19,979 26,499 26,654 1% 33% Adjusted Cash Position 12,251 8,862 6,472 (27%) (47%) Net Debt / Adjusted EBITDA 4.8x 8.2x 8.7x 0.5x 3.9x 1 Iron ore sales volumes include 100% of the stake in NAMISA until November 2015 and 100% of the stake in Congonhas Minérios as of December 2015. 2 Adjusted EBITDA is calculated based on net income/loss, before depreciation and amortization, income taxes, the net financial result, results from investees, and other operating income (expenses) and includes the proportional share of the EBITDA of the jointly-owned investees MRS Logística and CBSI, as well as the Company’s 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI as of December 2015. ³ Adjusted Net Debt and Adjusted Cash and Cash Equivalents included 33.27% of the stake in MRS, 60% of the interest in Namisa and 50% of the stake in CBSI until November 2015. As of December 2015, they included 100% of Congonhas Minérios, 32.27% of MRS and 50% of CBSI, excluding Forfaiting and drawee risk operations. Closing Market Indicators on March 31, 2016 BM&FBovespa (CSNA3): R$7.15/share Market Cap BM&FBovespa: R$9.92 billion NYSE (SID): US$1.97/ADR (1 ADR 1 share) Market Cap NYSE: US$2.73 billion Total no. of shares 1,387,524,047 Page 19 of 77 Macroeconomic Projections 2016 2017E IPCA (%) 7.00 5.62 Commercial Dollar (EoP - R$) 3.70 3.90 SELIC Target (EoP - %) 13.00 11.75 GDP (%) (3.86) 0.50 Industrial Production (%) (5.95) 0.74 Source: FOCUS BACEN Base: 05/06/2016 CSN’s Consolidated Results · Net revenue totaled R$3,844 million in 1Q16, 5% up on 4Q15 and 4% down on the same period last year. Regarding 4Q15, the increase was due to the higher sales volume in the steel and mining segments, offsetting the decrease in the average steel and mining prices, which suffered the additional impact of BRL appreciation. Compared with 1Q15, the reduction was a result of lower sales volume in the steel segment. · COGS amounted to R$2,918 million, in line with the previous quarter and 4% less than in 1Q15. The year-on-year reduction was mainly due to lower steel and mining segments unit costs . · First-quarter gross profit came to R$926 million, 21% more than in 4Q15, while the gross margin widened by 3p.p. to 24%. In comparison with 1Q15, gross profit fell by 6% and the gross margin narrowed by 1p.p., from 25% to 24%. · Selling, general and administrative expenses totaled R$611 million in 1Q16, 12% and 49% up on 4Q15 and 1Q15, respectively, chiefly due to higher freight (related to distribution costs), due to the increase in iron sales and the higher CIF sales model, and personnel expenses. · Other operating income (expenses) was a net expense of R$127 million in 1Q16, versus expense of R$214 million in 1Q15. Most of the amount in question referred to expenses with labor provisions and judicial deposits. The positive result registered in 4Q15 was due to the Business Combination effect in the mining segment. · The proportional net financial result was negative by R$968 million in 1Q16, due to: i) financial expenses (excluding the exchange variation) of R$890 million; ii) the negative exchange variation result of R$329 million; and iii) financial revenue of R$251 million. Financial Result (R$ Million) 1Q15 4Q15 1Q16 Financial Result - IFRS (+) Financial Result of Joint-Venture 500 (+) Namisa 520 (34) - (+) MRS (20) (15) (25) () Proporcional Financial Result 1 Financial Revenues 63 Financial Expenses (433) Financial Expenses (ex-exchange rates variation) (878) Result with Exchange Rate Variation 445 Monetary and Exchange Rate Variation 245 949 Hedge Accounting 428 (140) (566) Notional Amount of Derivatives Contracted 500 (153) (713) Others - 12 - ¹ The proportional financial result considered stakes of 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI as of December 2015 . Page 20 of 77 · CSN’s equity result was a positive R$45 million in 1Q16, versus a negative R$55 million in 4Q15 and a positive R$398 million in 1Q15, chiefly due to MRS’s equity result in the 1Q16 and 4Q15, and Namisa’s equity result in the 1Q15. The table below presents a breakdown of this item: Share of profits (losses) of investees (R$ Million) 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 x 1Q15 Namisa 396 (58) - - - MRS Logística 15 29 61 111% 302% CBSI (2) (1) 1 - - TLSA (8) (8) (7) (10%) (8%) Arvedi Metalfer BR - (8) - - - Eliminations (4) (9) (11) 18% 173% Share of profits (losses) of investees 398 45 - (89%) · CSN recorded a first-quarter net loss of R$831 million, versus net income of R$2,371 million in 4Q15 and net income of R$392 million in 1Q15. The worsening in this result, compared with 4Q15, is explained by the gains registered with the conclusion of the mining segment Business Combination last quarter. Regarding 1Q15, the lower result was due to the exchange rate variation result and taxes payment. Adjusted EBITDA (R$ Million) 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 x 1Q15 Profit (loss) for the Period - - (-) Depreciation 264 308 310 1% 17% (+) Income Tax and Social Contribution (503) 527 122 (77%) - (+) Finance Income 870 183 943 416% 8% EBITDA (ICVM 527) (84%) (47%) (+) Other Operating Income (Expenses) 214 (2,913) 127 - (41%) (+) Share of Profit (Loss) of Investees (398) 55 (45) - (89%) (-) Proportionate EBITDA of Joint Ventures 73 155 107 (31%) 48% Adjusted EBITDA 7% (20%) · Adjusted EBITDA amounted to R$733 million in 1Q16, 7% up on the previous quarter, but 20% down on 1Q15, accompanied by an adjusted EBITDA margin of 18.1%, 1.1 p.p. more than in 4Q15, but 3.4% less than in 1Q15. ¹ The adjusted EBITDA margin is calculated as the ratio between Adjusted EBITDA and Adjusted Net Income, which considers stakes of 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI as of December 2015 . Page 21 of 77 Debt The adjusted amounts of EBITDA, Debt and Cash included the stakes of 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and the stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI, as of December 2015, as well as financial investments used as collateral for exchange operations on the BM&FBovespa. On March 31, 2016, consolidated net debt totaled R$26,654 million, while the net debt/EBITDA ratio, was 8.67x based on LTM adjusted EBITDA. Foreign Exchange Exposure Net foreign exchange exposure generated by the difference in dollar-denominated assets and liabilities, contracted derivatives and hedge accounting booked by CSN totaled US$115 million on March 31, 2016. The derivatives contracted form a long USD position achieved through the purchase of NDFs (Non-Deliverable Forwards). The hedge accounting adopted by CSN correlates the projected export flows in dollars with part of the future debt maturities in the same currency. As a result, the exchange variation of part of dollar-denominated debt is temporarily recorded under shareholder’s equity, being transferred to the income statement when the dollar revenue from these exports is received. Foreign Exchange Exposure 12/31/2015 03/31/2016 3 (US$ Million) IFRS Cash and cash equivalents overseas 1,625 1,288 Accounts Receivables 170 321 Total Assets 1,795 1,610 Borrowings and Financing (4,569) (4,466) Accounts Payable (20) (7) Other Liabilities (25) (6) Total Liabilities Foreign Exchange Exposure Notional Amount of Derivatives Contracted, Net 1,435 1,435 Cash Flow Hedge Accounting 1,558 1,549 Net Foreign Exchange Exposure 173 115 ¹As of the conclusion of the Business Combination, through asset transfers to Congonhas Minérios, CSN has been consolidating 100% of the new Company’s cash. As a result, a proportional view of foreign exchange exposure is no longer necessary. ²Proportional foreign exchange exposure includes the 60% stake in Namisa and excludes the stake in MRS. ³IFRS foreign exchange exposure on March 31, 2015 includes the 100% stake in Congonhas Minérios and excludes the stake in MRS. Page 22 of 77 Capex CSN invested R$330 million in 1Q16 in the following projects: · Investments in the new clinker kiln in Arcos/MG, which will permit the Cement segment to reach competitive margins and scale gains in the Southeast region as a result of the clinker production self-sufficiency. · Revamp of the coke batteries, reducing imported coke needs and improving the fuel rate. · Other projects designed to improve the environmental performance of the Presidente Vargas Plant and current investments in other operations. Of total investments, R$54 million went to spare parts and R$155 million to current investments. Investment (R$ Million) 1Q15 4Q15 1Q16 Steel 121 130 119 Mining 116 97 62 Cement 90 218 139 Logistics 11 19 10 Others - - - Total Investment IFRS 338 464 330 Working Capital In order to calculate working capital, CSN adjusts its assets and liabilities as shown below: · Accounts Receivable: Excludes Dividends Receivable, Advances to Employees and Other Credits (Note 5 of the financial statements). · Inventories: Includes Estimated Losses and excludes Spare Parts which is not part of the cash conversion cycle, and will be subsequently booked under Fixed Assets when consumed. (Note 6 of the financial statements); · Recoverable Taxes: Composed only of Income (IRPJ) and Social Contribution (CSLL) Taxes included in Recoverable Taxes (Note 7 of the financial statements); · Taxes Payable: Composed of Taxes Payable under Current Liabilities plus Taxes in Installments (Note 13 of the financial statements); · Advances from Clients: Subaccount of Other Liabilities recorded under Current Liabilities (Note 13 of the financial statements); · Suppliers: Includes Forfaiting and Drawee Risk (Note 11 of the financial statements). As a result, working capital applied to the Company’s business totaled R$3,077 million in 1Q16, R$90 million less than in 4Q15, chiefly due to the R$472 million reduction in inventories, while accounts receivable increased by R$245 million. On a same comparison basis, the average receivable period increased by 6 days, while payment periods and inventory turnover fell by 4 and 14 days, respectively. Page 23 of 77 Working Capital (R$ Million) 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 x 1Q15 Assets Accounts Receivable 1,901 1,501 1,746 245 (155) Inventories Turnover 3,107 4,092 3,621 (472) 514 Advances to Taxes 137 276 298 22 161 Liabilities Suppliers 1,556 1,671 1,542 (129) (14) Salaries and Social Contribution 214 257 245 (12) 31 Taxes Payable 512 725 733 8 221 Advances from Clients 24 51 67 16 43 Working Capital Turnover Ratio (days) 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 X 1Q15 Receivables 36 30 36 6 - Supplier Payment 46 52 48 (4) 2 Investory Turnover 92 127 113 (14) 21 Cash Conversion Cycle 82 19 Results by Segment The Company maintains integrated operations in five business segments: steel, mining
